CAUSE NO.

                                        IN THE
                       COURT OF CRIMINAL APPEALS OF TEXAS

EX PARTE                                    '§    IN THE DISTRICT COURT
                                            §
JOSE ARTURO VERGARA                         §     406                     RECEiVED iN
                                            §        th JUDICIAL D~TOF CRIMINAL APPEALS
      Applicant.                            §     WEBB COUNTY, TEXAS
                                                                          fEB      27   2015
                  ORIGINAL APPLICATION FOR WRIT OF MANDAMUS

TO THE HONORABLE JUDGE OF SAID COURT:
     COMES NOW JOSE ARTURO VERGARA, Relator, pro se• in the above styled and
numbered cause of action and files this ORIGINAL APPLICATION for WRIT of
MANDAMUS pursuant to Article 11.07 Section 3(c) of the Texas Code of Criminal
Procedure, and would show the Court the following:

1.   Jose Arturo Vergara, TDCJ #1773208, incarcerated in the Texas Department of
     Criminal Justice and is appearing pro:se.

2.   Relator filed an application for writ of habeas corpus under trial court
     cause no. 20llCR000560 D4 (A), pursuant to Texas Code of Criminal Procedure
     Art. 11.07 on the date of April 08, 2014. This habeas application is to be
     governed by the Rules as found in the statute.
3.   The Webb County District Clerk has failed to forward the wirt application,
     and any   re~omendations   made by the State and/or Trial Court, to the Court
     of Criminal
         .
                 Appeals, after. the
                 '•'              .
                                     thirty five (35) days.allotted by statute.
4.   See Texas Code Criminal 'Procedure Art. 11.07 Sec. 3(c) "the clerk shall
     immediately transmit to the Court of Criminal Appeals a copy of the           Appli~

     cation, any answers filed, and a certificate reciting the     d~te   upon which
     that finding was made." Thereby/ the Clerk is in violation.

5.   Relator has no adequate remedy at law, and is seeking this Court issuance
                                                                             '•·
     of a writ of mandamus to compel the Clerk to' send the documents.       ~


                                        ~RAYER


     ._Relator seeks the issuance of a writ of mandamus compelling the District
Clerk of Webb County, Texas to forward the Application to this Court.
                                                     spectfu~y Submitted,
Date: February 24,2015
                                                     ---~u~773208
                                                 ~   CJ Michael Unit 2664 FM 2954
                                                   TN. Colony, TX 75886